           Case 1:17-cv-09554-AKH Document 207 Filed 12/20/18 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X

 GEISS et al.,
                                                                    PROTECTIVE ORDER
                                       Plaintiffs.
             V.                                                     17 Civ. 9554 (AKH)

 THE WEINSTEIN COMPANY HOLDINGS LLC,
 et al.,                                                                USDC SD~
                                                                        DOCUME\        I
                                        Defendants.
                                                                        ELECTRO!\ 1,         -     '   '1   Ff LED
 -------------------------------------------------------------- X       DOC#:

                                                                      1.!::D=A=T=E=F1=L=E1==11-/   zo/~
ALVIN K. HELLERSTEIN, U.S.D.J.:

                  Defendant Harvey Weinstein is seeking authorization from the Delaware

Bankruptcy Court to use documents produced by The Weinstein Company, LLC in the

Company's bankruptcy case, In re Weinstein Company Holdings, LLC, No. 18-10601 (MFW)

(Bankr. D. Del.). Plaintiffs move this Court for a protective order restricting Weinstein from

releasing any Company documents relating to class members in this lawsuit until Plaintiffs'

counsel has had the opportunity to: (i) review the documents; (ii) determine whether any of

those documents, or any portions of them, should be designated as confidential; and (iii) obtain a

confidentiality order restricting the release of any confidential material. (ECF Nos. 183, 184.).

                  In order to resolve this issue expeditiously, I held a conference call with the

necessary parties, on the record, on December 20, 2018. For the reasons discussed in that call, it

is ordered that the parties shall proceed as follows.

                  If the Delaware Bankruptcy Court denies Weinstein's motion to modify the

Delaware Bankruptcy Court's discovery order, which is scheduled to be argued before Judge

Mary F. Walrath on January 8, 2019, Plaintiffs' motion is moot. If the Delaware Bankruptcy

Court grants Weinstein's motion, Weinstein shall make available to Plaintiffs' counsel any
         Case 1:17-cv-09554-AKH Document 207 Filed 12/20/18 Page 2 of 2



documents relating to any plaintiff named or identified in the First Amended Complaint.

Plaintiffs' counsel shall review any such documents promptly and propose confidentiality

designations to Weinstein's counsel. Counsel shall meet and confer regarding Plaintiffs'

proposed confidentiality designations and, if any disagreements remain, file motions to this

Court. Weinstein shall not release documents produced in the bankruptcy proceedings relating to

any plaintiff named or identified in the First Amended Complaint until he has obtained Plaintiffs'

consent or authorization from this Court.

               SO ORDERED.

Dated:        December 20, 2018
              New York, New York
                                                         ~~ b" --
                                                            ALVIN K. HELLERSTE IN
                                                            United States District Judge




                                               2
